Doerfler, J.
The sole issue raised by the demurrer involves the question whether the laying of a double-track system on Thirty-fifth street in front of plaintiff’s premises constitutes an unlawful taking of plaintiff’s property.
Plaintiff in its brief relies solely upon the decision in the case of Zehren v. Milwaukee E. R. & L. Co. 99 Wis, 83, 74 N. W. 538, and it contends that in such case this court has established and laid down a definite rule applicable to the instant case, under and pursuant to which the use of a highway located beyond the limits of a city and in a town becomes illegal unless such right is first established finder *163condemnation proceedings pursuant to the statutes in such case made and provided, andffhat such use of such, highway constitutes an extra burden thereon, for which the' abutting property owner is entitled to compensation.
In the Zehren Case the defendant attempted to lay- tracks upon Oakland avenue, a highway running north and south in the city of Milwaukee, and extending northward beyond the city limits through the town of Milwaukee and terminating in the village of White Fish Bay, an incorporated village whose southern boundary was about one and a half miles n'orth of- the northern boundary line of the -city of Milwaukee. The plaintiff owned several lots on the east side of the highway about one quarter, of a mile north of the city limits. The issue presented in the case was whether or not the laying of the tracks upon this highway constituted a taking of property for which plaintiff was entitled ■ to compensation. In the decision of the court by the late Mr. Chief Justice Winslow it is said:
“The question is a new one in this court, and one the importance of which, in view of the rapid development of electric power as a means of carriage for long distances, can hardly be overestimated. If the highway in question in this case can be so used, the question at once arises whether every country highway may not be used in the same way. If it be said that the highway before us in this case is in effect a city street because of its close proximity to the city, and because the adjoining lands are platted, and because it connects a suburban village with the city, and that a clear distinction ought to be drawn between such a highway and the ordinary country road in farming districts, the inquiry will then be, Can such a distinction be practically drawn, and can it be satisfactorily applied, and upon what solid grounds will it rest ? A distinction so important must in reason be one which can be drawn with some reasonable degree of certainty in every case and must be capable of practical application. . . . Our conclusion is that an interurban electric railway, running upon the highways through country towns, is an additional burden upon the highway. *164. . . But it is said that a distinction should be drawn between a highway in close proximity to a city, or. running between the city and a neighboring suburb, and the ordinary country road through a farming district. The suggestion is not without weight. There is much difference between the practical uses to which the two highways are generally put. The suburban highway very frequently approximates closely to the city street. But, as indicated at the outset of this opinion, 'the difficulty in drawing any clear line of demarcation between the two is very great. If a line be drawn in one case upon the facts in that case, depending upon mere proximity, or upon the manner of use, or the density of population, or the prospect of rapid settlement, or upon all of these circumstances together, it cannot apply to any other. case; and the question will always be one of doubt and embarrassment, leading to different conclusions in different courts. Such a condition of the law is to the last degree undesirable. . . ' . If the line be fixed at the limits of the. corporation, it will at least have the great merit of certainty, and be capable of unerring application. Presumably the city limits include the entire urban area, and we feel, under all the circumstances, that it is the true and proper line.”
The language used in the Zehren Case is clear and unambiguous. The facts in the case, while materially different from those in the instant case, constitute a proper basis for the decision of the court, and such decision has remained unchallenged for a period of upwards of twenty years and must now be considered as stare decisis. The rule thus laid down in the Zehren Case is a salutary one and has practically eliminated litigation in this state upon the same or similar issues.
In the Zehren Case the road in question extended through the town of Milwaukee from the northern limits of the city to the southern limits of the village of White Fish Bay. It was contended by the defendant in that case that the property in the vicinity of plaintiff’s real estate was platted and extensively occupied by residences and was urban in character like city property. The court plainly manifested the *165difficulties involved in the situation in that case and referred to the fact that the authorities outside of Wisconsin were hopelessly divided on the subject. The decision, however, •was finally rested upon the inability and difficulty in drawing a clear line of demarcation, and because a line drawn in one case, upon the facts in that case, cannot apply to any other case, and because the question will always be one of doubt and embarrassment, leading to different conclusions in different courts. Note the language of the court: “Such a condition of the law is to the last degree undesirable.” A careful study of the Zehren Case is convincing beyond controversy that the decision was rested almost solely upon the impracticability of drawing a definite line which would act as a guide for the decision of other cases. It is also fairly to be seen from the decision that had such lack of practicability not existed in the minds of the court, the court would have pronounced in favor of the road, making the basis of the right to lay a street-railway track system an urban population. We are equally clear that had the situation in the instant case constituted the facts in the Zehren Case the court would have sustained the contention of the defendant in such case.
Continuing in its decision in the Zehren Case the court uses this language:
“That there are many and marked differences between the uses to which a city street is put and the uses to which a country highway is put cannot be denied; nor can it be denied that the uses contemplated when the land is taken vary widely, except that both are intended for purposes of travel. The street railway in its inception is a purely urban institution. It is' intended to facilitate travel in and about the city, from one part of the municipality to another, and thus relieve the sidewalks of foot passengers and the roadway of vehicles. It is thus an 'aid to the exercise of the easement of passage; strictly, a city convenience, for use in the city, by people living or stopping therein, and fully under the control of municipal authorities who have been endowed with ample power for that purpose.”
*166Referring to the use of the highway in front of the plaintiff’s premises the court continues:
“It is very difficult to say that this use of a country highway is not an additional burden. It is built and operated mainly to obtain the through travel from city to city, and only incidentally to take up a passenger in the cotmtry town. This through travel is unquestionably composed of people who' otherwise would travel on. the ordinary steam railroad, and would not use the highway at all. Thus, the operation of this newly-developed street railway upon the country road is precisely opposite to the operation of the urban railway upon the city street. It burdens the road with travel which would otherwise not be there, instead of relieving it by the substitution of one vehicle for many.”
In the Zehren Case the extension of Oakland avenue through the town of Milwaukee constitutes such highway in such town purely a rural road. The street railway, if constructed thereon, would only be incidentally used by the residents in the town, and its main use would be confined to travelers passing from the city to the village, and vice versa. Such street railway operated upon such rural road would have a tendency to divert traffic onto said road and would act as a competitor to the steam railroad, and for that and other reasons the court decided that the construction and operation of a street railway thereon would constitute an additional burden and an illegal taking of private property.
In the Zehren Case the court had in mind either an extension of the street railroad as was contemplated in that case, through rural territory connecting the city with the village, or a street railroad merely extended beyond the limits of the city, or one operated on a street in a town proximating the boundary line of the city. It did not have in'mind a situation such as is presented in the instant case. Thirty-fifth street between St. Paul avenue and State street is not a rural road. It does not extend through a rural population. It does not connect one city with another, or *167a city with a village. It is admittedly an urban street. It connects two densely populated and built-up portions of the city of Milwaukee, and along the portion of the street in question is, at least to the extent of fifty per cent, of its width, located within the boundary lines of the city of Milwaukee. The land north of State street is composed of territory within the city boundary, and, in fact,.the city territory extends in a zigzag line towards the northwest until it reaches Burleigh street, the northern limits of the city and the northern terminus of the line. The territory to the south and southwest of St. Paul avenue, where it intersects Thirty-fifth street, is within the city limits. So that, to the north of State street and to the south of St. Paul avenue you have the city proper, and the entire east half of this portion of Thirty-fifth street is within the city. This portion of the street-car line is used almost exclusively for the purpose of city travel.
Can the portion of Thirty-fifth street, therefore, involved herein be considered a rural street in a rurál community such as was contemplated in the Zehren Case? Being-bounded on three sides by the city, and one half thereof along its entire length being situated within the city limits, and the street itself being almost exclusively used for the purposes of city travel, and the proposed double-track system being designed solely for the purpose of accommodating in a large degree such travel, and there being no> substantial extra burden placed upon the street by reason of the construction of the double-track system, and the territory in the town immediately west of Thirty-fifth street being populated and built up like that immediately east of Thirty-fifth street, can such portion of Thirty-fifth street involved herein be deemed a rural highway ? The fact that one half of the street in question is located within the town and one half within the city does not constitute this street as two highways, but as one single highway, and by reason *168of the persuasive facts herein detailed such street becomes not only an urban highway, but for the purpose of construing the issues involved herein a city highway.
Such conclusion eliminates effectually the difficulty which confronted the court in the Zehren Case with respect to the line of demarcation, such difficulty being the basis for the adoption of the rule laid down in that case.
The conclusions herein arrived at leave the rule adopted in the Zehren Case in full force, virtue, and effect within the various situations detailed in the decision and contemplated by the court in that case. Such conclusions also clearly harmonize with the spirit and the philosophy of the Zehren Case, and, instead of emasculating the force of the rule, more firmly establish and confirm it. Extensions of the street railway systems propelled by electric power, hinted at by the learned Chief Justice in his opinion in the Zehren Case,, have in the meantime become actual reality. Such railway systems now afford means pf transportation for both passenger, and freight traffic connecting cities and villages in a large portion of the state, and the situation as it exists in Wisconsin finds its parallel in almost every state in the Union. The electric street railroad has become a powerful competitor of the steam railroad, and. it was this prospective development which was realized by the court and so clearly outlined in the opinion that entered into, in a large degree, the reasoning processes underlying the opinion in the Zehren Case.
Reference is solely made to the one-fare limit in the instant case, which extends a distance of upwards of two miles west of Thirty-fifth street, for the purpose of indicating the urban population which the street railway serves.
The only language in the Zehren Case which might be construed to make that case applicable to the instant case is that which refers to a rural street in a town which proxi-mates the boundary line of the city. There is no street of that nature involved in this case.
*169Another insurmountable difficulty confronts the plaintiff in this case. It has elected to come into a court of equity, and to obtain equitable relief it must appear that it will suffer damage. The double-track system in front of its premises will merely serve.as a means of accommodating the traffic. It will not result in additional traffic upon the street. The alleged difficulties referred to in its complaint with respect to the passage of vehicles to and from its plant are more imaginary than real. It will suffer no substantial damage, and for that reason alone a court of equity cannot, be called upon to exercise its power in plaintiff’s behalf.
We therefore hold that the order of the lower court sustaining the demurrer to the answer must be reversed.
By the Court. — The order of the circuit court sustaining the demurrer to the answer is reversed, and the cause is remanded with directions to enter an order overruling plaintiff’s demurrer, with costs, and for further proceedings according to law.